DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tan et al. (US 2016/0308112).
 	With respect to claims 1, 3, 5, 7-9 Tan describes a method for etching a materials including Ta, Ru comprising: performing an atomic layer etching by modifying the surface of the material with a halogen containing gas wherein the modification gas adsorb onto the material, the modification gas would have a modification energy and a desorption energy with respect to the material to be etched; removing/etching the modified surface by exposing the surface to a plasma having an inert gas such as Ar 
	The material would have a surface binding energy greater than 6 eV because they includes the same materials as that of the claimed invention.  These materials includes Ta and Ru as described above.
 	Since the method would provide a modification energy that is less than the desorption energy and the desorption energy is less than a surface binding energy of the material as described above and Tan teaches that the temperature settings are programed and controlled accordingly (paragraph 88).  The energy provided by the temperature would have to be between the modification and the desorption energy and the substrate temperature must be set before the performing the etching process because it’s the essential condition for the etching process.
With respect to claim 2, the conditions for modification and etching are identified to provide processing parameters such as low bias of less than 50 Vb, which would provide ion energy between the desorption and surface binding energy, and plasma power between 500-1500W (paragraphs 56, 57).
 	With respect to claim 4, Tan describes that ALE cycles includes a modification operation to form a modified layer, and then a removal operation to remove/etch only the modified layer to provide a precise etch control (paragraphs 37, 38).

 	With respect to claim 10, the method further includes purging the chamber between the modifying step and etching step (paragraph 36).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Donnelly et al. (US 2011/0139748).
 	With respect claims 1, 3, 5, 7 Donnelly describes an ALE method comprising: modifying the substrate surface with a plasma to form a product layer or modified surface without etching the surface; removing the modified surface by exposing the surface with a plasma.  The plasma for modification is controlled so that the energy of the ions to be about 10 eV or less to minimize etching, physical or chemical sputtering and the ions adsorbed onto the surface (paragraphs 12, 35, 41, 45, 46).  This would provide claimed identifying process conditions for modification and removal gas, wherein the modification energy is less than desorption and the desorption energy is less than surface binding energy of the material.
 	The substrate includes silicon which is the same as of claimed surface (paragraph 34); therefore, it would have a surface binding energy greater than about 6eV.  The temperature is controlled to achieve the ions energy during the adsorption so that to minimize etching as described above (paragraph 46).  This would provide claimed the ion energy provided substrate temperature is between modification and 
 	With respect to claim 2, the ion energy is controlled by the bias in order to remove the modified surface as described above (paragraphs 38, 39).  Therefore, the ion energy provided from the bias would be between the desorption and surface binding energy in order to remove the modified surface.
 	With respect to claim 4, the etching step only removes the substrate atoms that bonded to the chemisorbed gas (paragraph 35).
 	With respect to claim 6, the process, which including the modifying process, performed in a plasma chamber defined by chamber walls and window (fig 3).
 	With respect to claim 8, the modification gas includes a halogen gas of Cl2 (paragraphs 35, 46).
 	With respect to claim 9, the removal gas includes inert gas (paragraph 35).
 	With respect to claim 10, the method further includes purging the modification gas Cl2 before the etching step (paragraphs 34, 35).
    	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10566212 and claims 1-7 of U.S. Patent No. 10566324. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of patents ‘212 and ‘213 provide same steps of atomic etching of the same layers including a modification step and an etching step.  Even though claims of patents ‘212 and ‘213 are silent about the material has a surface binding energy greater than about 6eV.  However, the same material of Ta is etched; therefore, it would provide such surface binding energy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the limitation of setting the substrate at a temperature between the modification energy and desorption energy” is vague and indefinite because “modification energy” and “desorption energy” are not temperature.   Therefore, it is not clear how they are used to set the temperature of the substrate.  For the purpose of examination, this limitation is understood as “setting the substrate at a 
 	Claims 2-10 are rejected for depending on claim 1.
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 1/15/21 is acknowledged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/23/2021